SUPPLEMENTAL OFFICE ACTION 
TO THE NOTICE OF ALLOWANCE DATED 6/28/2021
TO CORRECT CLAIM 2 THAT ENDS WITHOUT A PERIOD

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
2.	Claims 1-4 were amended 	and claims 37-47 were newly added in the response filed December 1, 2020. Claims 5-17 and 20-36 are canceled. Claims 1-4, 18-19 and new claims 37-47 are currently pending. Claims 46 and 47 were withdrawn with traverse from further consideration (filed 3/21/18). Claims 1-4, 18-19 and 37-45 are the subject matter of the instant Office action.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Don D. Cha, Ph.D. on June 14, 2021.

The application has been amended as follows: 
In the claims:
Please cancel claims 46-47 without prejudice.

2. (Currently Amended) The compound of according to claim 1, wherein Tyr' is Tyr.

18. (Currently Amended) A pharmaceutical composition comprising the compound of claim 1 and a pharmaceutical-acceptable carrier.

19. (Currently Amended) A method for treating pain in a subject, said method comprising administering to the subject a therapeutically effective amount of the compound of claim 1.

Rejoinder
4.	Claims 1-4, 18 and 37-45 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/8/18 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

5.	Claims 1-4, 18-19 and 37-45 are allowed.  Claims 37-45, 18 and 19 were renumbered as claims 5-15 respectively.

6. 	The title was changed to “BIFUNCTIONAL COMPOUNDS FOR RELIEF OF PAIN COMPRISING AN OPIOID RECEPTOR AGONIST MOIETY AND A NK1 RECEPTOR ANTAGONIST MOIETY AND METHODS FOR TREATING PAIN” 

Reasons for Allowance

7.	The following is an examiner's statement of reasons for allowance: Claims 1-4, 18-19 and 37-45 are allowed because the claimed compound comprising an opioid receptor agonist moiety of the claimed formula with the recited sequence and amino acid residues and a NK1 receptor antagonist moiety of the claimed formula, wherein the claimed formula are the recited sequences with modified amino acid residues as recited in the claims sets forth a specific claim limitation clearly present in the allowed claim which is neither taught nor suggested by the prior art as a whole, either alone or in combination. The closest reference of the prior art is Hruby et al. (US2008/0039404 or 

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Chang-Yu Wang
June 29, 2021

/CHANG-YU WANG/Primary Examiner, Art Unit 1649